      CASE 0:18-cv-01895-PAM-LIB Document 96 Filed 12/05/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Kathleen Uradnik,                                      Civ. No. 18-cv-1895 (PAM/LIB)

                    Plaintiff,

v.                                                   MEMORANDUM AND ORDER

Inter Faculty Association, St. Cloud
State University, and Board of
Trustees of the Minnesota State
Colleges and Universities,

                    Defendants.


      This matter is before the Court on Defendants’ Motions for Judgment on the

Pleadings or, alternatively, Motions for Summary Judgment. (Docket Nos. 70, 72.) For

the following reasons, the Motions are granted.

BACKGROUND

      The complete factual background is set forth in the Court’s previous Order (Docket

No. 40), and only the relevant facts are repeated here. Plaintiff Kathleen Uradnik is a

tenured Political Science professor at St. Cloud State University (“SCSU”). She alleges

that Defendants, the Board of Trustees of the Minnesota State Colleges and Universities,

SCSU, and the Inter Faculty Organization (“IFO”) have violated her First and Fourteenth

Amendment rights. (Compl. (Docket No. 1) at ¶ 51, 61.) The IFO acts as Plaintiff’s

exclusive representative for purposes of negotiating, bargaining, and conferring with

SCSU, her public employer.
      CASE 0:18-cv-01895-PAM-LIB Document 96 Filed 12/05/19 Page 2 of 5



       The IFO represents Plaintiff and other faculty at public universities in Minnesota

under the Public Employment Labor Relations Act (“PELRA”). Minn. Stat. ch. 179A.

PELRA divides most public employees into bargaining units and allows the employees in

each unit to designate an exclusive representative to bargain with their employer on their

behalf. See Minn. Stat. § 179A.06, subd. 2. Once a bargaining unit has elected an exclusive

representative, PELRA requires public employers to “meet and negotiate” with these

exclusive representatives on issues surrounding the terms and conditions of employment.

See Minn. Stat. §§ 179A.06, subd. 5; 179A.07, subd. 2. PELRA also grants public

employees the right to “meet and confer” with their employer on matters outside the scope

of mandatory negotiations; exclusive representatives speak for the employees in these

sessions as well. See Minn. Stat. §§ 179A.07, subd. 3; 179A.08, subd. 2. Plaintiff is not a

member of the IFO. (Compl. at ¶ 40.) She disagrees with the IFO on many issues and

positions and claims that PELRA forces her to associate with it. (Uradnik Decl. (Docket

No. 89) at ¶ 6; Pl.’s Opp’n Mem. (Docket No. 88) at 44.)

       In the fall of 2018, Plaintiff sought an injunction on her compulsory-speech claim,

alleging that designating the IFO as the employees’ “exclusive representative” violates the

First Amendment. (Pl.’s Supp. Mem. (Docket No. 19) at 3, 5.) The Court denied the

injunction because “the Supreme Court and the Eighth Circuit ha[d] already rejected her

arguments.” (Order (Docket No. 40) at 3.) The Eighth Circuit affirmed that she did not

have a chance of success on this claim, and the Supreme Court denied a writ of certiorari.

(Docket Nos. 54, 61.)



                                            2
      CASE 0:18-cv-01895-PAM-LIB Document 96 Filed 12/05/19 Page 3 of 5



       Defendants now move for judgment on the pleadings or, alternatively, summary

judgment.

DISCUSSION

       Because the Court considered matters outside the pleadings, the Court will regard

this as a Motion for summary judgment. Summary judgment is proper if there are no

disputed issues of material fact and the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The Court must view the evidence and inferences that “may be

reasonably drawn from the evidence in the light most favorable to the nonmoving party.”

Enter. Bank v. Magna Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). The moving party

bears the burden of showing that there is no genuine issue of material fact and that it is

entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

A party opposing a properly supported motion for summary judgment may not rest on mere

allegations or denials, but must set forth specific facts in the record showing that there is a

genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

A.     Compulsory Speech

       Plaintiff alleges that designating the IFO as the employees’ “exclusive

representative” compels her speech and violates the First Amendment and Fourteenth

Amendment. (Compl. at ¶¶ 51-54.) But she concedes that “this is not the correct forum []

to obtain relief on this claim,” and merely restates it to preserve it for appeal. (Pl.’s Opp’n

Mem. at 39.)     Even if her claim was not foreclosed by precedent, PELRA “survives

exacting scrutiny analysis.” (Order at 7.) No genuine dispute of material fact exists.

Defendants are entitled to judgment as a matter of law on this claim.

                                              3
       CASE 0:18-cv-01895-PAM-LIB Document 96 Filed 12/05/19 Page 4 of 5



B.      Compulsory Association

        Plaintiff next claims that PELRA violates her First Amendment rights through the

IFO’s exclusive representation of Plaintiff through “meet and confer” committees.

(Compl. at ¶¶ 61-64.) To support this argument, she alleges that the “meet and confer”

processes found constitutional in the Knight decision are different than those at SCSU.

(Pl.’s Opp’n Mem. at 30 (citing Minnesota State Bd. for Cmty. Colls. v. Knight, 465 U.S.

271 (1984).) Defendants contend that Knight forecloses Plaintiff’s claim and that it

therefore fails as a matter of law. (SCSU’s Supp. Mem. (Docket No. 82) at 8; IFO’s Supp.

Mem. (Docket No. 85) at 1-2.) In Knight, a group of Minnesota community college

instructors brought a similar compelled-association claim, arguing that PELRA violated

their First Amendment rights. The Supreme Court found PELRA did not impair the

instructors’ freedom because they could form whatever advocacy groups they liked. Id. at

288-90; see also Bierman v. Dayton, 900 F.3d 570, 574 (8th Cir. 2018). This Court

previously found “no likelihood of success on her compelled association argument”

because it was “virtually identical to the arguments Knight and Bierman rejected.” (Order

at 7, 8.)

        Plaintiff now argues that not participating in SCSU’s “meet and confer” committees

has prevented her from obtaining government opportunities and benefits. (Pl.’s Opp’n

Mem. at 17-19.) A plaintiff may not amend a complaint in briefs or in oral argument, but

must file an amended complaint. Morgan Distrib. Co. v. Unidynamic Corp., 868 F.2d 992,

995 (8th Cir. 1989). “To hold otherwise would mean that a party could unilaterally amend

a complaint at will, . . . even without filing an amendment, and simply by raising a point in

                                             4
      CASE 0:18-cv-01895-PAM-LIB Document 96 Filed 12/05/19 Page 5 of 5



a brief.” Id. But her Complaint is silent about this alleged deprivation. The Court will not

consider the merits of that argument.

       Even so, Knight and Bierman foreclose Plaintiff’s claims. No genuine dispute of

material fact exists, and she cannot prevail on this issue. Defendants are entitled to

judgment as a matter of law.

CONCLUSION
       Accordingly, IT IS HEREBY ORDERED that Defendants’ Motions for Summary

Judgment (Docket Nos. 70, 72) are GRANTED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 5, 2019
                                                        s/ Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                             5
